              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 BARCLAY LOFTS LLC,

                     Plaintiff,
                                                 Case No. 20-CV-1694-JPS-JPS
 v.

 PPG INDUSTRIES INC., WCC INC.,
 MD FIFTH WARD PROPERTIES INC.,                                 ORDER
 MICHAEL DENESHA, HYDRITE
 CHEMICAL CO., LUMIMOVE INC.
 d/b/a WPC TECHNOLOGIES INC.,
 ABC INSURANCE COMPANY, DEF
 INSURANCE COMPANY, GHI
 INSURANCE COMPANY, JKL
 INSURANCE COMPANY, and MNO
 INSURANCE COMPANY,

                     Defendants.


       On December 17, 2020, Barclay Lofts, LLC (“Barclay”), a real estate

development company, filed an amended complaint against the above-

captioned defendants (collectively, “Defendants”), the former owners and

operators of a property located in Milwaukee, Wisconsin (“the Property”),

seeking costs, damages, and declaratory relief arising from the Property’s

environmental contamination. (Docket #24). The Court has jurisdiction

under 28 U.S.C. § 1331 because Barclay’s claims arise under the

Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”), 42 U.S.C. § 9607(a), and the Resources Conservation and

Recovery Act (“RCRA”), 42 U.S.C. § 6972(a). The Court has supplemental

jurisdiction over the claims arising under Wisconsin state law. 28 U.S.C. §

1367(a).



 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 1 of 34 Document 56
        On January 22, 2021, Defendant Lumimove, Inc. (“Lumimove”)1

filed an answer and counterclaim against Barclay. (Docket #33). That same

day, Defendants PPG Industries, Inc. (“PPG”) and Hydrite Chemical

Company (“Hydrite”) filed a joint motion for a more definite statement of

facts in the complaint and to dismiss the state law tort claims. (Docket #31,

#34). Three days later, Lumimove filed a motion for joinder to these

motions. (Docket #36). For the reasons explained below, the motions for a

more definite statement will be denied; the partial motions to dismiss will

be granted; and Lumimove’s motion for joinder will granted.2

1.     RELEVANT FACTS

       1.1     Historical Background and Ownership

       Barclay owns the Property, which consists of two tracts of land in

downtown Milwaukee’s former industrial sector, both of which were

utilized as part of a paint manufacturing facility. One tract is a .72-acre

parcel that hosts a five-story building (“Building 11”) complete with a full

basement and penthouse. The other tract, right across the street, is a .877-

acre parcel that contains three vacant buildings. Two of these buildings



       1 The company explains that its name is actually “Lumivove.” (Docket #33
at 1, #36 at 1). However, no party has requested to amend the complaint to change
this typographical error and, in any case, there appears to be no confusion as to
who is being sued. Additionally, notwithstanding the error, the defendant in
question refers to itself as “Lumimove” in its responsive pleading and motion. (Id).
Therefore, the Court will refer to the party as Lumimove, consistent with both
parties’ usage.
       2 Lumimove’s motion will be granted because it raised, as affirmative
defenses, the issues contemplated in the motion to dismiss and motion for a more
definite statement. (See Docket #33 at 47); Fed. R. Civ. P. 12(b) (“Every defense to
a claim for relief in any pleading must be asserted in the responsive pleading if one
is required. But a party may assert the following defenses by motion . . .”)
(emphasis added).


                           Page 2 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 2 of 34 Document 56
(“Building 33” and “Building 34”) are three-story structures with concrete

slab-on-grade construction. The third building (“Building 35”) is a single-

story structure with a basement. All four buildings are located in the East

Oregon and South Barclay Industrial Historic District and, accordingly, are

registered on the Wisconsin State and National Registers of Historic Places.

       Between 1905 and 1975—the prime of Milwaukee’s industrial past—

Pittsburgh Plate Glass company (now PPG), a national paint and varnish

manufacturer, owned the Property. PPG carried out its Milwaukee

operations on a nine-acre tract of land that encompassed the Property at

issue. On this campus, PPG made paints, dry color, insecticide, varnish,

lacquer, and pigment. For example, Building 11 was used as the dry color

factory. Buildings 33 and 34 were used to manufacture and store varnish

and lacquers. Building 35 was a storage facility that held up to 16 chemical

storage tanks. Indeed, by 1940, records suggest that PPG boasted more than

25 underground storage tanks, which stored different types of chemicals

including paint thinner, fuel oil, and arsenic acid. Barclay alleges that over

the course of these paint operations, PPG allegedly “disposed, arranged for

disposal, dumped, spilled, abandoned, and/or released pollutants,

contaminants, hazardous wastes . . .thus contaminating the soil,

groundwater and buildings located at the Propert[y].” (Docket #24 ¶ 83).

Barclay maintains that PPG did not undertake remediation efforts despite

“substantial contamination” of the soil, groundwater, and buildings. (Id. ¶

87).

       In 1975, PPG shut down its plant in Milwaukee and Hydrite entered

the picture when it purchased the Property. Hydrite operated a treatment,

storage, and disposal operation in Building 34 from 1976 until 1986.

Hydrite’s facility “repackaged, compounded, and distributed alkaline,


                           Page 3 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 3 of 34 Document 56
mineral acids, inorganic salts, and chlorinated and non-chlorinated

solvents.” (Id. ¶ 109). Hydrite never implemented certain environmental

precautionary measures, such as dikes and secondary containments for

spills. Additionally, the building’s concrete floor was cracked. Hydrite did

not engage in any remediation. Barclay alleges that Hydrite’s practices and

decisions resulted in contamination of the Property.

       Hydrite is alleged to be the alter ego of Defendant Wayne Chemical

Company (“WCC”), which was spun off from Hydrite to deal with the

facility’s robust “chrome operation.” (Id. ¶ 119). WCC and Hydrite were

run by the same group of managers who worked out of the same office.

WCC operated on the Property in conjunction with Hydrite from 1975 to

1985, conducting similar chemical processing, storing, and generating

waste. Barclay alleges that WCC also contributed to the contamination of

the Property during this time. In 1982, for example, “WCC was found to be

in violation of waste handling regulations with regard to over 450 55-gallon

drums of spent pigment dust and sludge” on the Property, though the

details of the violation are unclear (e.g., which regulations were violated,

and who found WCC in violation). (Id. ¶ 94).

      In 1985, Hydrite decided to wind down its operations. It asked the

Wisconsin Department of National Resources (the “WDNR”) to approve

closure of its facility in Building 34. Between 1985 and 1986, Hydrite and

WCC conveyed the Property to Defendant MD Fifth Ward Properties, Inc.

(“MD Fifth Ward”). (Id. ¶ 160). In 1988, the WDNR sent Hydrite a comfort

letter regarding Building 34, which explained that while further corrective

measures were not warranted at the time, future entities, including the U.S.

Environmental Protection Agency (the “EPA”), might instruct differently.

(Id. ¶ 116). That same year, WCC dissolved.


                           Page 4 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 4 of 34 Document 56
       Despite conveying the Property to MD Fifth Ward, Hydrite was

allegedly involved with “MD Fifth Ward’s environmental compliance

matters [discussed below] as late as 2011 and possibly later.” (Id. ¶ 124).

Indeed, Hydrite is alleged to be the alter ego of MD Fifth Ward. (Id. ¶¶ 117,

124). As it happened, MD Fifth Ward was also a chemical processing

company. (It is unclear if MD Fifth Ward likewise engaged in paint

manufacturing.) Similar to its predecessors, MD Fifth Ward did not take

precautions against or remediate the waste. For example, in 1993, MD Fifth

Ward “was found to be in violation of hazardous waste management and

material handling regulations for over 400 pigment drums and 12 [above-

storage tanks].” (Id. ¶ 95). Again, the terms of this violation are unclear.

       Defendant Michael Denesha (“Denesha”) served in various

leadership roles for WWC and MD Fifth Ward from 1986 through 2012,

including as Vice President of Operations, Vice President of Engineering,

and, from 2006 to 2012, as President. In those capacities, he was involved in

decision-making that led to the contamination and failed remediation of the

Property. Barclay claims that Denesha was an alter ego of WCC and MD

Fifth Ward.

       In 2012, MD Fifth Ward divested its business operations to

Lumimove, a company that resumed paint manufacturing operations at the

Property until 2015. Like its predecessors, Lumimove’s activities

contributed to the Property’s contamination, and Lumimove did not

conduct any remediation. To illustrate the persisting contamination, when

Lumimove’s operations ended in 2015, the buildings on the Property were

all contaminated with a hazardous compound called strontium chromate.




                           Page 5 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 5 of 34 Document 56
       1.2     Discovery of Contaminants

       In April 2006, MD Fifth Ward, which owned the properties at the

time, conducted an environmental investigation known as a “Phase II

Environmental Site Assessment Report.”3 As a result of this investigation,

MD Fifth Ward discovered petroleum discharge leaking from an

underground storage tank on the Property. The Phase II investigation also

revealed     soil   and    groundwater       contaminants,      including     high

concentrations of trichloroethylene (“TCE”), a paint thinner that was used

pre-1980, as well as arsenic, cadmium, barium, chromium, mercury, and

lead. On June 6, 2006, MD Fifth Ward informed the WDNR of the storage

tank leak.

       The WDNR opened a Bureau for Remediation and Redevelopment

Tracking System number for the leak, and ordered MD Fifth Ward to

investigate the scope of the contamination and remediate as much as

possible. However, Barclay alleges that MD Fifth Ward “took only limited

action with respect to investigating or remediating the site until

2009.” (Id. ¶ 41). Meanwhile, the WDNR opened another Tracking System

number for the Property (though it is unclear why).




       3  The parties do not explain it, but a “Phase II” investigation “involves
sampling and testing of soil, air, surface water and/or groundwater,” and is
required in certain pre-sales circumstances, such as when an initial investigation
identifies “an area of [environmental] concern.” Robert W. Whetzel & Todd A.
Coomes, Commercial Real Estate Loans: Environmental Due Diligence for Lenders, Prac.
L. Prac. Note (available through Westlaw) (last accessed July 28, 2021). Some
properties “affected by certain environmental conditions will always require a
Phase II.” Id. These include properties containing “hazardous waste disposal
facilities” or “[underground storage tanks] without proper operation
documentation or close-out reports.” Id.



                           Page 6 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 6 of 34 Document 56
         In 2009, MD Fifth Ward asked the WDNR to “close” the site, which

theoretically would end any further investigation and remediation

requirements. The WDNR declined the request because the original source

of the contamination had not been “sufficiently identified,” and because the

“degree and extent of contamination” in the soil and groundwater was still

unclear. Efforts to close the site in 2011 were similarly denied. (Id. ¶¶ 43–

44). After some back-and-forth, in 2012, the WDNR provided MD Fifth

Ward with a list of various shortcomings of its investigative efforts: first, it

remained unknown whether the “contaminant plume was stable”; second,

there were no evaluations of contaminant trends; and third, there was

minimal information regarding the vapor intrusions into the Property. (Id.

¶ 46).

         Nevertheless, in 2013, MD Fifth Ward told the WDNR that it would

cease work on the property. In 2014 and 2015, MD Fifth Ward filed “semi-

annual progress reports” (presumably with the WDNR) stating that “[t]he

[P]roperty is awaiting initiation of brownfield redevelopment activities by

the prospective developer of the site. The site is currently capped and used

for industrial purposes.” (Id. ¶ 48). MD Fifth Ward made no further efforts

to investigate or remediate.

         1.3   Barclay’s Ownership and Investigation

         In January 2017, Barclay’s predecessor in interest, PPG GP LLC,4

purchased the Property from MD Fifth Ward and “began working with the

WDNR on plans to remediate the Properties in connection with Barclay’s


        The relationship between PPG, the paint manufacturer (and a defendant),
         4

and PPG GP, the real estate development company (and successor-in-interest to
the plaintiff), is unclear; however, the Court suspects that the development
company’s naming convention is to name its properties after their historical
owners.


                           Page 7 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 7 of 34 Document 56
proposed redevelopment.” (Id. ¶ 140). In December 2017, PPG GP LLC

transferred the properties to Barclay. Barclay intends to repurpose the

buildings on the Property into residential complexes in a manner consistent

with the mixed-use development initiatives contemplated by the Walker’s

Point Strategic Action Plan and the Harbor District’s Water and Land Use

Plan. Barclay continues to work with the WDNR, the EPA, and the City of

Milwaukee to remediate the properties; however, as of late 2020, no

remediation had been approved or implemented.

       Both before and after the purchase, Barclay and PPG GP LLC

conducted environmental investigations on the Property. (Id. ¶ 49) (“In

connection with due diligence prior to purchasing the Propert[y] and after

the purchase, Barclay has analyzed the soil, soil vapor[,] and groundwater

contamination. . .”). These investigations revealed extensive contamination

from volatile organic compounds (“VOCs”) and polychlorinated biphenyls

(“PCBs”),5 as well as various metals including chromium, arsenic, and lead,

which are consistent with the Property’s use as a former paint

manufacturing facility. For example, soil on the east side of the Property—

where railroad tracks once led to the underground storage tanks—

contained high concentrations of petroleum VOCs. Soil on the west side of

the Property—where the lacquer and varnish operations used to be—

contained high concentrations of chlorinated VOCs. Additionally, the

investigations revealed high concentrations of chromium near the



       5 According to Plaintiff, “PCBs were domestically manufactured from 1929
until their manufacture was banned in 1979,” and they were “commonly used in
plasticizers in paints, plastics and rubber products.” (Id. ¶ 66). Based on this
information, the PCB contaminants are “most likely associated with PPG’s
operations in the buildings before 1975.” (Id.)


                           Page 8 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 8 of 34 Document 56
southeast portion of Building 11, which suggest that an underground

storage container there once hosted chromium compounds.

       The investigations also revealed that the contamination extended

from the soil to the groundwater, dust, and air. For example, Building 11’s

groundwater wells were contaminated with petroleum VOCs, and there

were high vapor risk levels for benzene and tetrachloroethene, which

required a vapor-mitigation system be installed. The wells on the east side

of Buildings 33 and 34, the former varnish/lacquer manufacturing sites,

contained chlorinated VOCs, primarily TCE (i.e., the paint thinner).

Additionally, building samples from various porous materials taken in 2017

revealed the following compounds of concern:

       Building 11:

   •   PCBs (numerous samples above the Toxic Substances Control
       Act (“TSCA”) disposal limit of 50 mg/kg on a variety of
       surfaces);
   •   Cyanide (detected below the residential bulk sample
       clearance standard of 23 mg/kg);
   •   SVOC (benzaldehyde) (above the residential bulk sample
       clearance standard of 170 mg/kg);
   •   Hexavalent chromium (several samples above the residential
       bulk sampling clearance standard of 0.3 mg/kg, including one
       sample at 330 mg/kg);
   •   Cadmium (above the residential bulk sample clearance
       standard of 71 mg/kg);
   •   Arsenic (two samples above the residential bulk sample
       clearance standard of 35 mg/kg); and
   •   Lead (one sample above the residential bulk sample clearance
       standard of 400 mg/kg).




                           Page 9 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 9 of 34 Document 56
       Building 33:

   •   PCBs (at less than the high occupancy cleanup level without
       a cap of 1mg/kg);
   •   Cyanide (below the residential bulk sample clearance
       standard of 23 mg/kg);
   •   SVOC6 (benzaldehyde) (above the residential bulk sample
       clearance standard of 170 mg/kg);
   •   SVOC (bis(2-chlorhexyl)phthalate) (above the residential
       bulk sample clearance standard of 0.23 mg/kg);
   •   Hexavalent chromium (several samples above the residential
       bulk sampling clearance standard of 0.3 mg/kg); and
   •   Lead (one sample above the residential bulk sample clearance
       standard of 400 mg/kg).

       Building 34:

   •   PCBs (at less than the high occupancy cleanup level without
       a cap of 1mg/kg);
   •   Cyanide (below the residential bulk sample clearance
       standard of . . . 23mg/kg);
   •   SVOC (benzaldehyde) (above the residential bulk sample
       clearance standard of 170 mg/kg);
   •   SVOC (bis(2-chlorhexyl)phthalate) (above the residential
       bulk sample clearance standard of 0.23 mg/kg);
   •   Hexavalent chromium (several samples above the residential
       bulk sampling clearance standard of 0.3 mg/kg); and
   •   Cobalt (several samples above the residential bulk sampling
       clearance standard of 23 mg/kg).

(Id. ¶ 64).




       6   SVOCs are semi-volatile organic compounds.


                           Page 10 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 10 of 34 Document 56
2.     LEGAL STANDARD

       2.1    Motion for a More Definite Statement

       “A party may move for a more definite statement of a pleading to

which a responsive pleading is allowed but which is so vague or ambiguous

that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e).

“Rule 12(e) motions are appropriate when a complaint is unintelligible, not

when a defendant just wants more detail.” United States v. Pansier, 17-C-

1740, 2020 WL 7209562, at *1 (E.D. Wis. Dec. 7, 2020) (citing Bennet v.

Schmidt, 153 F.3d 516, 518 (7th Cir. 1998)). These motions are “not to be used

as substitutions for discovery” and “are rarely granted.” Freeman v. City of

Milwaukee, 13-CV-918, 2013 WL 12180082, at *1 (E.D. Wis. Oct. 25, 2013)

(citations and quotations omitted).

       2.2    Motion to Dismiss

       Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must

“plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level.” Kubiak v. City of Chicago, 810 F.3d 476,

480 (7th Cir. 2016) (internal citation omitted). Plausibility requires “more

than a sheer possibility that a defendant has acted unlawfully.” Olson v.

Champaign County, 784 F.3d 1093, 1099 (7th Cir. 2015) (internal citations and

quotations omitted). In reviewing the complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all


                           Page 11 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 11 of 34 Document 56
reasonable inferences in favor of the plaintiff.” Kubiak, 810 F.3d at 480–81.

However, the Court “need not accept as true legal conclusions, or

threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)

(internal citations and quotations omitted).

3.     ANALYSIS

       3.1     Motion for a More Definite Statement

               3.1.1   Claim One: CERCLA––Cost Recovery

       CERCLA, also known as the “Superfund Act,” confers broad liability

on all persons who are potentially responsible for hazardous waste

contamination. See 42 U.S.C. § 9601 et seq. Under CERCLA, all current and

former owners of a contaminated site are responsible for cleanup costs. Id.

§ 9607(a). A party who has incurred cleanup costs (also referred to as

“response costs,” or costs associated with the remediation or removal of the

contamination) may recover those costs from other responsible parties

under either § 9607(a)(4)(B) or § 9613(f). Section 9607(a)(4)(B) applies where

the party seeking response costs “shares no blame for the contamination.”

Southfund Partners Ill. v. Sears, Roebuck & Co., 57 F. Supp. 2d 1369, 1375 n.3

(N.D. Ill. 1999) (citing 42 U.S.C. § 9607(a)(4); Redwing Carriers, Inc. v. Saraland

Apartments, 94 F.3d 1489, 1496 (11th Cir. 1996)). By contrast, § 9613(f) allows

a party who is responsible for the contamination to “seek contribution from

any other person who is liable or potentially liable under section 9607(a).”

       Regardless of whether the case arises from § 9607(a)(4)(B) or §

9613(f), a plaintiff must allege, and eventually establish, the following four

elements:

       (1) the site in question is a “facility” as defined by CERCLA;
       (2) the Defendant is a “responsible person” for the spill as


                           Page 12 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 12 of 34 Document 56
       defined by CERCLA; (3) there was a release of hazardous
       substances; and (4) such release caused the [p]laintiff to incur
       response costs.

Envtl. Transp. Sys., Inc. v. ENSCO, Inc., 969 F.2d 503, 506 (7th Cir. 1992).

Additionally, a party may only recoup “necessary costs of response” that

are “consistent with the national contingency plan [the “NCP”].” 42 U.S.C.

§ 9607(a)(4)(B). The present case arises under § 9607(a)(4)(B) because

Barclay alleges it was not responsible for the contamination but, as a current

owner, must incur cleanup costs. The parties do not dispute the first three

elements of the claim; at issue here is whether Barclay has sufficiently

alleged that its response costs are necessary and consistent with the NCP.

                      3.1.1.1   Necessary Costs

       A response cost, including an investigatory response cost, is

necessary “when an actual and real threat to human health or the

environment exist[s].” Town of Halfmoon v. Gen. Elec. Co., 105 F. Supp. 3d

202, 211 (N.D.N.Y. 2015) (quoting Chubb Custom Ins. Co. v. Space Sys./Loral,

Inc., 710 F.3d 946, 961 (9th Cir. 2013)). The policy of reimbursing only

“necessary” costs serves as a “check on the temptation to improve one’s

property and charge the expense of improvement to someone else.” G.J.

Leasing Co. v. Union Elec. Co., 54 F.3d 379, 386 (7th Cir. 1995) (finding no

clear error in the district court’s conclusion that the plaintiff had not met its

burden to establish that the asbestos removal was a necessary cost). Courts

have generally found that “investigative costs [are those] ‘necessary’ to help

determine the magnitude of the threat.” Forest Park Nat’l Bank & Tr. v.

Ditchfield, 881 F. Supp. 2d 949, 978 (N.D. Ill. 2012).

       Here, Barclay argues that Defendants should be obligated to

reimburse Barclay for its allegedly necessary costs. (Docket #24 ¶¶ 42–48,



                          Page 13 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 13 of 34 Document 56
149). Specifically, Barclay alleges that “MD Fifth Ward reported the

existence of petroleum contamination at the Properties in June 2006,” and

the WDNR repeatedly rejected MD Fifth Ward’s successive efforts to close

the property because “the degree and extent of contamination present in

soil and groundwater ha[d] not been sufficiently defined and the origin of

contaminant sources ha[d] not been sufficiently identified.” (Id. ¶¶ 35, 42–

48). When Barclay set out to purchase and develop the site, it incurred costs

when it conducted certain investigations in order to determine the scope of

the contamination on the Property. (Id. ¶ 49). Barclay maintains that its

investigatory costs were necessary because the Property contained known

hazardous contaminants of unknown scope. To date, the only costs that

Barclay has allegedly incurred are those related to the initial investigation

of the site. (See id., passim). No remediation plan has been developed, much

less begun. (Id. ¶ 142).

       “Obtaining preliminary information on the levels of hazardous

substances in the surrounding soil and sediment seems a necessary step

before any further action can be properly taken.” Gache v. Town of Harrison,

813 F. Supp. 1037, 1046 (S.D.N.Y. 1993). At the pleadings stage, the Court

will not parse whether all of the costs incurred by Barclay were necessary,

or, indeed, preliminary. See VME Americas, Inc. v. Hein-Werner Corp., 946 F.

Supp. 683, 693 (E.D. Wis. 1996) (finding no coverage for investigations

conducted “prior to the discovery of the contamination at issue,” nor for

investigatory costs “incurred after a cleanup has already begun.”). Those

questions are best left for a time after discovery has been thoroughly

completed. At this juncture, it suffices that Barclay has intelligibly alleged

a claim for recoupment for necessary investigative costs.




                          Page 14 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 14 of 34 Document 56
                         3.1.1.2    Costs Consistent with the NCP

       A response cost “will be considered ‘consistent with the NCP’ if the

action, when evaluated as a whole, is in substantial compliance with the

applicable requirements in paragraphs (5)7 and (6)8 of this section and

results in a CERCLA-quality cleanup.” 40 C.F.R. § 300.700(c)(i). The NCP is

a regulatory framework promulgated by the EPA that explains how

national and local entities should respond to various environmental

hazards, including toxic spills. See 40 C.F.R. § 300 et seq. One of the purposes

of the NCP is to “assur[e] that remedial action measures are cost-effective

over the period of potential exposure to the hazardous substances or

contaminated materials.” 42 U.S.C. § 9605(a)(7). Section 300.400 establishes

“methods and criteria for determining the appropriate extent of response

authorized by CERCLA[.]” Although the subpart “is oriented toward

federally funded response actions,” it “may be used as guidance concerning

methods and criteria for response actions by other parties under other

funding mechanisms.” 40 C.F.R. § 300.400(i)(2). “[P]rivate party response

actions” require “only ‘substantial compliance’ with the applicable NCP

provisions . . .provided that the response action ‘results in a CERCLA-

quality cleanup.’” Pub. Serv. Co. of Colo. v. Gates Rubber Co., 22 F. Supp. 2d

1180, 1187 (D. Colo. 1997) (quoting 40 C.F.R. § 300.700(c)(3)(i)). In general,

“nothing in this part is intended to limit the rights of any person to seek

recovery of response costs from responsible parties pursuant to CERCLA

section [9607].” 40 C.F.R. § 300.400(i)(2).



       7   I.e., the relevant provisions of the NCP.
      I.e., the requirement that private parties allow an opportunity for public
       8

comment on remedial plans.


                          Page 15 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 15 of 34 Document 56
       The NCP has several requirements that courts examine in order to

determine whether costs were incurred in “substantial compliance” with

the NCP. See, e.g., Sealy Conn., Inc. v. Litton Indus., Inc., 93 F. Supp. 2d 177,

183–87 (finding substantial compliance with the NCP notwithstanding the

absence of a feasibility study and noting that the state agency’s

“active . . . review of and comment on” various plans throughout

remediation fulfilled the public comment requirement). For example, the

NCP requires cost-incurring parties to perform remedial site inspections

and prepare a report detailing the source and extent of contamination, as

well as what further actions are warranted. 40 C.F.R. § 300.420(c)(5). Cost-

incurring parties are required to engage in community relations

discussions, thorough investigations, and detailed feasibility studies, the

last of which must probe the viability of various alternative remedial plans.

Id. § 300.430(c),(d), (e). The NCP further requires remedial efforts to be “cost

effective,” which can be evaluated with an eye towards a plan’s “(1) long-

term effectiveness and permanence; (2) reduction of toxicity, mobility, or

volume through treatment; and (3) short-term effectiveness.” Southfund

Partners, 57 F. Supp. 2d at 1381 (citing 40 C.F.R. § 300.420(f)(1)(ii)(D)).

Response actions are deemed cost effective if “costs are proportional to its

overall effectiveness.” 40 C.F.R. § 300.420(f)(1)(ii)(D). Notwithstanding

these requirements, a majority of courts hold that investigatory costs do not

need to be incurred in compliance with the NCP. Cont’l Title Co. v. Peoples

Gas Light & Coke Co., No. 96 C 3257, 1999 WL 753933, at *3 (N.D. Ill. Sept. 15,

1999); PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610, 617 (7th Cir. 1998)

(noting “site-assessment costs . . . are not subject to the requirement[s]” in

the NCP).




                          Page 16 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 16 of 34 Document 56
       Defendants make much of Barclay’s failure to allege meticulous

compliance with the NCP, but it is all for nothing. Barclay has sufficiently

alleged that it undertook necessary investigatory costs; thus, there is no

need to prove consistency with the NCP. CNH Am., LLC v. Champion Env’t

Servs., Inc., 863 F. Supp. 2d 793, 809 (E.D. Wis. 2012) (explaining that

“because any clean-up proposal and, consequently, any clean-up of a

contaminated site must first be preceded by an investigation of the nature

and extent of contamination, such investigative and assessment costs need

not be incurred in compliance with the NCP and are ‘necessary’”).

Specifically, Barclay has satisfactorily explained the nature of the

investigations for which it now seeks costs (i.e., analyzing the Property’s

soil, soil vapor, groundwater, and porous building material under the

oversight of the WDNR), as well as the results of those investigations (i.e.,

extensive contamination of certain chemicals at various locations on the

Property). (Id. ¶¶ 49–64). At this juncture, there is no need to allege

substantial compliance with the NCP, although the Court notes,

parenthetically, that preliminary investigations seem to be contemplated by

the NCP and would be required if subsequent remedial costs should be

incurred. See, e.g., 40 C.F.R. § 300.420(b) (discussing remedial preliminary

assessments).

       Hydrite’s prevailing concerns about the unknown contours of the

litigation will resolve themselves through discovery. For instance, it is

premature, at this stage, to determine whether the WDNR’s 1988 comfort

letter forecloses any CERCLA claim regarding Building 34. Additionally,

Barclay will be required to prove that its investigative costs were necessary;

it will also be required to prove up exactly how much it is owed, if anything.

As for whether Barclay will be able to prove that future remedial actions


                          Page 17 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 17 of 34 Document 56
were undertaken consistently with the NCP, that is a lawsuit for another

time. Barclay adequately states a claim for recovery under § 6907(a) for

necessary investigative costs.

              3.1.2   Claim Two: CERCLA––Declaratory Relief

       In any action brought pursuant to CERCLA, “the court shall enter a

declaratory judgment on liability for response costs or damages that will be

binding on any subsequent action or actions to recover further response

costs or damages.” 42 U.S.C. § 9613(g)(2). Subsequent actions “for further

response costs . . .may be maintained at any time during the response action,

but must be commenced no later than 3 years after the date of completion

of all response action.” Id. (emphasis added). “The entry of declaratory

judgment as to liability is mandatory. The fact that future costs are

somewhat speculative is no bar to a present declaration of liability.” Kelley

v. E.I. DuPont de Nemours & Co., 17 F.3d 836, 844 (6th Cir. 1994) (internal

citations and quotations omitted). However, it must be noted that “[t]he

clear language of the statute dictates that a declaratory judgment

determines liability for future response costs, not recoverability of those

costs.” United States v. Hardage, 982 F.2d 1436, 1445 (10th Cir. 1992). Thus,

“a defendant who is declared liable for future response costs may still

challenge those costs as unrecoverable because the underlying response

actions giving rise to the costs are inconsistent with the NCP,” id., or

otherwise unnecessary.

       Circuits are split regarding whether a claim for declaratory relief

requires success on a predicate claim brought under § 9607(a). Compare City

of Colton v. Am. Promotional Events, Inc.-W., 614 F. 3d 998, 1008 (9th Cir. 2010)

with Cnty. Line Inv. Co. v. Tinney, 933 F.2d 1508, 1513 (10th Cir. 1991); see also

FIP Realty Co., Ltd. v. Ingersoll-Rand PLC, 2:19-CV-3291, 2021 WL 794459, at


                          Page 18 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 18 of 34 Document 56
*4–7 (S.D. Oh. Mar. 1, 2021) (describing the circuit split); Foster v. United

States, 922 F. Supp. 663, 665 (D.D.C. 1996) (noting that a plaintiff who “has

not yet incurred recoverable costs” may still be able to establish “the

essential facts necessary to fix liability”). The Seventh Circuit has yet to

decide the issue.

      Hydrite disputes whether Barclay has adequately alleged a prima

facie CERCLA case under § 9607(a), and thus contends that the claim for

declaratory relief under § 9613(g) cannot hold. See (Docket #44 at 10). The

Court has already found that Barclay sufficiently stated a claim under

§ 9607(a); therefore, Hydrite’s argument is moot. The Court does not weigh

in on the circuit split because the facts do not warrant it. To the extent that

Hydrite finds the Court’s conclusion wanting because, in allowing Barclay

to proceed on a predicate § 9607(a)(4)(B) claim for investigatory costs, it is

allowing Barclay to proceed on a declaratory judgment claim without

showing substantial compliance with the NCP, the Court reiterates two

principles. First, an action for response costs may be brought at any time

during the response action—including during the investigatory stage—and

declaratory judgment for liability on response costs is mandatory. See 42

U.S.C. § 9613(g)(2); Kelley, 17 F.3d at 844. Second, liability and recovery are

distinct; in order for costs to be recoverable, they must comport with the

NCP. Hardage, 982 F.2d at 1445. In light of these principles, it is appropriate

to allow Barclay to proceed with its claim for declaratory judgment.

       3.1.3   Propriety of the Motion for a More Definite Statement

       The above two sections address issues raised in Hydrite’s motion for

a more definite statement because, Hydrite claims, Barclay did not

adequately allege necessity or consistency with the NCP. As explained, a

motion for a more definite statement is “appropriate when a complaint is


                          Page 19 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 19 of 34 Document 56
unintelligible, not when a defendant just wants more detail.” Pansier, 2020

WL 7209562, at *1 (citation omitted).

       Hydrite’s motion, though fashioned under Rule 12(e), ought to have

been brought as a motion to dismiss under Rule 12(b)(6). First, the

complaint was sufficiently answerable—indeed, Lumimove filed an

answer. (Docket #33). Second, the substance of the motion does not ask,

“what is this case about?” but rather, “has Plaintiff adequately alleged that

its response costs were necessary and consistent with the NCP?”

Notwithstanding Hydrite’s pretense towards clarification, the motion

rigorously challenges the sufficiency of the complaint. And, as the analysis

above demonstrates, the Court has been forced to evaluate the complaint

exactly as it would have evaluated a motion to dismiss.

       Hydrite’s motion for a more definite statement must be denied

because the complaint is sufficiently definite under 12(e)—there can be no

question of this. However, because the Court also finds that Barclay has

stated a claim for response costs and declaratory relief under CERCLA,

Hydrite may not proceed with a motion to dismiss these claims. Their

chosen litigation strategy does not afford them two bites of the apple, and,

in any case, they now know how the Court will rule.

       3.2    Motion to Dismiss State Law Claims

              3.2.1   Count Four––Negligence

       A negligence claim consists of four elements: “(1) [a] duty of care on

the part of the defendant; (2) a breach of that duty; (3) a causal connection

between the conduct and the injury; and (4) an actual loss or damage as a

result of the injury.” Antwaun A. v. Heritage Mut. Ins. Co., 596 N.W.2d 456,

461 (Wis. 1999). Wisconsin has adopted the Andrews approach to duty, see

Palsgraf v. Long Island R.R. Co., 162 N.E. 99, 102 (Ct. App. N.Y. 1928)


                          Page 20 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 20 of 34 Document 56
(Andrews, J., dissenting), which holds that “[t]he duty of any person is the

obligation of due care to refrain from any act which will cause foreseeable

harm to others even though the nature of that harm and the identity of the

harmed person or harmed interest is unknown at the time of the act.” A.E.

Inv. Corp. v. Link Builders, Inc., 214 N.W.2d 764, 766 (Wis. 1974). Each person

has a duty to “exercise that degree of care, usually designated, ‘ordinary

care,’ which a person of ordinary prudence would exercise under the same

or similar circumstances.” Schuldies v. Serv. Mach. Co., 448 F. Supp. 1196,

1199 (E.D. Wis. 1978). A person breaches this duty when “it was foreseeable

that [the defendant’s] act or omission to act may cause harm to someone.”

Rolph v. EBI Co., 464 N.W.2d 667, 672 (Wis. 1991) (citations and quotations

omitted). The “harm must be reasonably foreseen as probable by a person

of ordinary prudence under the circumstances,” though there is no

requirement that “the actual harm that resulted from the conduct be

foreseen.” A.E. Inv. Corp., 214 N.W.2d at 767 (citations and quotations

omitted). “[I]f harm is caused by that breach of duty, liability results.”

Schuldies, 448 F. Supp. at 1199.

                     3.2.1.1       Caveat Emptor

       “‘Caveat emptor’ operates as a limited exception to the rule that

everyone owes to the world at large the duty of refraining from those acts

that may unreasonably threaten the safety of others.” Brenner v. Amerisure

Mut. Ins. Co., 893 N.W.2d 193, 201 (Wis. 2017) (citations and quotations

omitted). This doctrine, also known as “buyer beware,” protects former

property owners from liability to subsequent property owners for defects

that existed at the time the subsequent owners took possession of a piece of

property. Id. The doctrine applies except “where the vendor has concealed

or failed to disclose a dangerous condition known to him, but not to the


                          Page 21 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 21 of 34 Document 56
vendee, and the vendor has reason to believe that the vendee will not

discover it.” Id. (quoting Fisher v. Simon, 112 N.W.2d 705, 709 (Wis. 1961)).

       Here, the doctrine of caveat emptor precludes Barclay’s claim

against MD Fifth Ward, from whom it purchased the property. Barclay

alleges that it is a real estate development company that sought to turn a

former paint manufacturing plant into a residential complex. (See Docket

#24 ¶¶ 7, 138). In 2006, due to the nature of the Property’s prior use, MD

Fifth Ward (which, recall, is alleged to be an alter ego of Hydrite) conducted

a Phase II investigation, which revealed significant contamination and

resulted in a years-long (and relatively fruitless) relationship with the

WDNR. (Id. ¶¶ 36–48). Barclay purchased the property in 2017. “In

connection with due diligence prior to purchasing the Properties,” Barclay,

too, conducted investigations on the soil, soil vapor, and groundwater

contamination. (Id. ¶ 49) (emphasis added). Barclay also alleges that it

worked with the WDNR to conduct these investigations—the same agency

that had, since 2006, been working with MD Fifth Ward to evaluate the

extent of contamination. (Id.)

       Barclay does not allege that MD Fifth Ward (or any Defendant)

actively concealed the fact of contamination, or otherwise failed to apprise

Barclay of the nature or history of the Property. Nor does Barclay allege that

it did not know, or had no reason to know, of the risk involved in

purchasing the Property, nor that MD Fifth Ward had reason to believe that

Barclay would not discover the risk. Indeed, the complaint so thoroughly

describes a history of pollution that it would be incredible if Barclay had

not discovered the condition or risk prior to the purchase. Brenner, 893

N.W.2d at 209. This is not a situation in which an unwitting purchaser, with

no power or reason to know of a latent defect, bought a tract of land—in


                          Page 22 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 22 of 34 Document 56
fact, it is the exact opposite. (See id. ¶ 48) (quoting MD Fifth Ward’s progress

reports to the WDNR, which explain that the property “is awaiting

initiation of brownfield redevelopment activities by the prospective

developer of the site”). Given the allegations in the complaint, it is simply

untenable for Barclay to now argue they had no idea of the risks involved

in purchasing an industrial paint plant with the intent of developing a

residential complex. Accordingly, caveat emptor bars Barclay’s state law

negligence claim against MD Fifth Ward (and Hydrite, to the extent that

Hydrite is considered to be an alter ego of MD Fifth Ward).

                      3.2.1.2        Economic Loss Doctrine

       The economic loss doctrine precludes recovery for negligence

against the other prior owners of the Property, which include PPG, Hydrite,

and WCC. The economic loss doctrine bars “contracting parties from

pursuing tort recovery for purely economic or commercial losses associated

with the contract relationship.” Van Lare v. Vogt, Inc., 683 N.W.2d 46, 51

(Wis. 2004) (quoting Tietsworth v. Harley-Davidson, Inc., 677 N.W.2d 233, 241

(Wis. 2004)). It promotes various policies, including

       (1) maintaining the distinction between tort law and
       commercial law; (2) protecting the freedom of commercial
       parties to allocate economic risk by contract; and
       (3) encouraging the purchaser—viewed by the Courts as the
       party best able to assess the risk of economic loss—to assume,
       allocate, or insure against such risk.

Triad Grp., Inc. v. Vi-Jon, Inc., 870 F. Supp. 2d 645, 650 (E.D. Wis. 2012) (citing

Ins. Co. of N. Am. v. Cease Elec., Inc., 688 N.W.2d 462, 467 (Wis. 2004)). The

economic loss doctrine applies to commercial real estate transactions and

precludes suit from a current owner against prior owners with whom there

is no direct privity. Tilot Oil, LLC v. BP Prods. N. Am., Inc., 907 F. Supp. 2d



                          Page 23 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 23 of 34 Document 56
955, 969 (E.D. Wis. 2012); Mose v. Tedco Equities-Potter Rd. Ltd. P’ship, 598

N.W.2d 594, 599–600 (Wis. Ct. App. 1999).

       In Mose, much like this case, a current landowner sued a prior

landowner/user (i.e., not the seller of the land) in tort for damages arising

from environmental contamination. Mose, 598 N.W.2d at 598. The Mose

court found that the Wisconsin Supreme Court had unequivocally

“extended the application of the economic loss doctrine, even in the absence

of privity.” Id. (discussing Daanen & Janssen, Inc. v. Cedarapids, Inc., 573

N.W.2d 842, 844 (Wis. 1998)). The court further determined that applying

the doctrine to non-privity cases between current and former landowners

promoted the doctrine’s policies, which include encouraging well-situated

parties to assess and allocate risk appropriately. Id. In Mose, the plaintiff had

“assumed the risk of the economic damages when he entered into the

commercial transaction,” where he had “the opportunity to bargain for

allocation of the risk.” Id. The court explained that a contrary decision

would give a risk-tolerant purchaser an unfair benefit in commercial

transactions: such a purchaser could buy a property at a low, as-is price;

then, when the property proved defective down the road, the buyer could

“reach all the way back through intervening transactions, contracts, and

warranties to sue the original [landowner] in tort.” Id. at 599 (quoting

Daanen, 573 N.W.2d at 848).

       It is true that the Court does not know what price Barclay paid for

the Property; however, “[c]ourts should assume that parties factor risk

allocation into their agreements and that the absence of comprehensive

warranties is reflected in the price paid.” Budgetel Inns, Inc. v. Micros Sys.,

Inc., 8 F. Supp. 2d 1137, 1141 (E.D. Wis. 1998) (citation and quotation

omitted). Absent any allegations or argument to the contrary, the Court is


                          Page 24 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 24 of 34 Document 56
constrained to find that the risks inherent in purchasing a brownfield site

would have been contemplated in the sale of the Property, particularly as

between sophisticated companies (one of which engaged in pre-purchase

due diligence). Barclay may not now “circumvent the contract to sue the

original owner/occupier for a tort recovery for [its] economic losses.” Mose,

598 N.W.2d at 599.

                     3.2.1.3        Neighbor Liability

       Barclay has argued that Defendants owe it a general duty of care,

and that it was reasonably foreseeable that the contamination of the

Property would cause harm to future landowners. As discussed above, the

doctrines of caveat emptor and economic loss preclude Barclay’s claims for

negligence. Furthermore, Barclay’s reliance on Fortier and Tilot Oil are

unavailing because those cases address a landowner’s duty of care to its

neighbors—but Barclay and Defendants have never been neighbors.

       Fortier v. Flameau Plastics dealt with a company’s duty to neighboring

landowners when that company dumped chemicals into an unlicensed

landfill. 476 N.W.2d 593, 597 (Wis. Ct. App. 1991). By contrast, in the present

case, while the buildings on the Property might literally be neighbors to

each other, they have always been owned by the same entity—be it PPG,

Hydrite (and its various subsidiaries and spin offs), MD Fifth Ward, and,

finally, Barclay. Accordingly, none of the defendants were ever

“neighboring landowners” to Barclay such that a duty of care for the

foreseeable harm of their actions would arise.

       Barclay also argues that the “owner and operator of a bulk

petroleum storage business owe[s] a duty of care to others not to cause

injury through the release of hazardous substances into groundwater.” Tilot

Oil, LLC, 907 F. Supp. 2d at 973. It is true that in Tilot, this Court found the


                          Page 25 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 25 of 34 Document 56
economic loss doctrine did not apply to a groundwater pollution case

arising between two neighboring landowners. However, the Court’s

conclusion was based on the fact that the defendant was

       not situated as a party against whom the [economic loss]
       doctrine precludes actions in tort because it is a neighboring
       land owner, not one of the previous vendors, owners, or
       occupiers, and is alleged to have committed a tort by releasing
       substances off-site that have migrated onto the site in
       question.

Id. (emphasis added); see also Northridge Co. v. W.R. Grace & Co., 471 N.W.2d

179, 186 (Wis. 1991) (holding that plaintiff sufficiently avoided the economic

loss doctrine when it alleged “physical harm to property. . .other than the

product itself.”). In short, those cases are not on point. The doctrines of

caveat emptor and economic loss bar the negligence suit against all prior

owners of the Property.9

              3.2.2   Count Five––Nuisance

       To allege a nuisance claim, Barclay must state facts suggesting that

Defendants’ actions were

       a legal cause of an invasion of [Barclay’s] interest in the
       private use and enjoyment of land, and the invasion is either
       (a) intentional and unreasonable, or
       (b) unintentional and otherwise actionable under the rules
       controlling liability for negligent[ ] conduct.

Milwaukee Met. Sewerage Dist. v. City of Milwaukee, 691 N.W.2d 658, 671 (Wis.

2005) (quoting Restatement (Second) of Torts § 822). Thus, a claim for

negligent nuisance requires underlying negligent conduct—“it necessarily


       9Barclay has indicated that it does not oppose Lumimove’s joined motion
to dismiss the negligence claim against it without prejudice. The Court is
dismissing the negligence claim against all Defendants with prejudice—this will
include the claim against Lumimove.


                          Page 26 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 26 of 34 Document 56
follows that if there was no negligence there was no nuisance.” Id. at 673

(internal punctuation omitted) (quoting Lange v. Town of Norway, 253

N.W.2d 240, 244 (Wis. 1977)). On the other hand, a claim for intentional

nuisance arises if “the actor ‘(a) acts for the purpose of causing

[interference] or (b) knows that it is resulting or is substantially certain to

result from his conduct.” Id. (quoting Restatement (Second) of Torts § 825).

Barclay seeks to proceed on claims for both negligent and intentional

nuisance.

       Barclay’s claim for negligent nuisance cannot be sustained because,

as discussed above, its claim for negligence is barred by the doctrines of

caveat emptor and economic loss. Milwaukee Met. Sewerage Dist., 691

N.W.2d at 674 (“If there was no negligence there was no [negligent]

nuisance.”). Relatedly, Barclay has failed to overcome the logical quandary

that precludes an owner from bringing a nuisance claim against former

owners. See, e.g., Philadelphia Elec. Co. v. Hercules, Inc., 762 F.2d 303, 314 (3d

Cir. 1985) (“Neighbors, unlike the purchasers of the land upon which a

nuisance exists, have no opportunity to protect themselves through

inspection and negotiation.”). Therefore, the claim for negligent nuisance

must be dismissed with prejudice.

       The Court notes that the economic loss doctrine addresses the

“duty” element of a negligence claim, which is not implicated the same way

in intentional torts. See Daanen, 573 N.W.2d at 846 (“At the heart of the

distinction drawn by the economic loss doctrine is the concept of duty.”).

Nevertheless, most courts to consider the issue have found that the

economic loss doctrine precludes intentional torts, as well. See e.g., Cooper

Powers Sys., Inc. v. Union Carbide Chem. & Plastics Co., 123 F.3d 675, 682 (7th

Cir. 1997) (holding the economic loss doctrine applies to intentional


                          Page 27 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 27 of 34 Document 56
misrepresentation claims); but see Latino Food Marketers, LLC v. Ole Mexican

Food Inc., 2004 WL 632869, at *12 (W.D. Wis. Mar. 29, 2004) (“[W]hen a

plaintiff asserts a claim for an intentional tort . . . [there are] valid policy

reasons for preventing the defendant from hiding behind the protections of

the economic loss doctrine.”) (citations and quotations omitted). In any

case, the Court also finds that the complaint is bereft of allegations that any

defendant acted either with intent to interfere with Barclay’s use of the

property, or with knowledge that such contamination was substantially

certain to result in an invasion of Barclay’s use and enjoyment of the land.

Barclay’s single, conclusory allegation that it was “substantially certain”

that the plant’s byproducts would be released and cause contamination “at

and around the Propert[y]” does not carry the day. (See Docket #24 ¶ 189).

Perhaps such contamination was a possibility—but this is not the standard

for intentional nuisance. Milwaukee Met. Sewerage Dist., 691 N.W.2d at 674.

For the reasons explained above, this claim must be dismissed with

prejudice.

              3.2.3   Count Six––Claim for Contribution/Restitution

       Contribution is an “equitable doctrine” that accrues when one “party

having a right against another also liable has discharged more than his

share of the liability.” Foss v. Madison Twentieth Century Theaters, Inc., 551

N.W.2d 862, 867 (Wis. Ct. App. 1996). “It is the bearing of a greater share of

a common liability than is justified, and not the source of the underlying

liability, that characterizes a cause of action for contribution.” Id.

Accordingly, to state a claim for common law contribution, a plaintiff must

allege “a common liability to the same person.” Id.

       Wisconsin’s “Spill Law” is codified in Wisconsin Statute section

144.76(3). It “imposes a duty to clean up on a person who possesses or


                          Page 28 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 28 of 34 Document 56
controls a hazardous substance which was discharged even though that

person did not cause the discharge.” Foss, 551 N.W.2d at 866 (citation

omitted). This duty “attaches to ownership of the land.” Id. Absent

additional facts, as between a prior landowner who sold property to a

current landowner, neither “share a common liability to anyone for the

clean up” of a hazardous spill. Id. at 867; Raytheon Co. v. McGraw-Edison Co.,

Inc., 979 F. Supp. 858, 873 (E.D. Wis. 1997) (“[T]he question is, joint liability

to whom?”).

       In State v. Chrysler Outboard Corp., the Wisconsin Supreme Court

explained that “[b]ecause the leaking or emitting of hazardous waste is an

ongoing process that occurs absent human conduct, one may reasonably

conclude that a person can cause that leaking by failing to clean up the

hazardous waste it has generated.” 580 N.W.2d 203, 218 (Wis. 1998). Barclay

argues that this language compels a conclusion that the Wisconsin Spill

Law “extends [liability] to past polluters and is not limited to the current

owner or recent polluters.” (Docket #43 at 31). Later, the Wisconsin

Supreme Court held that the initiation of an action predicated on CERCLA

or the Wisconsin Spill Law marks “the beginning of adversarial

administrative legal proceedings that seek to impose liability upon an

insured.” Johnson Controls, Inc. v. Emp’rs Ins. of Wausau, 665 N.W.2d 257,

263–64 (Wis. 2003).

       Barclay encourages the Court to read Chrysler, Johnson Controls, and

the Wisconsin Spill Law together to find that both current and prior

landowners are liable to clean up a spill. The argument does not address

the foundational question, though: “joint liability to whom?” Raytheon, 979

F. Supp. at 873. Under the doctrine of common law contribution, both

parties must be jointly liable to the same entity—be it a state agency, a trust,


                          Page 29 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 29 of 34 Document 56
or similar. In this case, as currently alleged, there is no joint liability to the

same entity. While Barclay may be responsible for cleaning up the

contamination under 42 U.S.C. § 9607(a), it is not liable to another party for

the cleanup. The Court will dismiss the claim without prejudice, although

it strongly doubts that Barclay will be able to allege a claim for contribution.

              3.2.4     Count Seven––Unjust Enrichment

       A plaintiff may plead causes of action in the alternative, even if those

claims are inconsistent. Fed. R. Civ. P. 8(d)(2), (3); Feeco Int’l Inc. v. Oxane

Materials, LLC, Case No. 13-CV-0869, 2013 WL 5273930, at *2 (E.D. Wis. Sept.

18, 2013) (finding inconsistent equitable pleadings appropriate where the

parties disputed the existence of a contract). In Wisconsin, an unjust

enrichment claim requires “(1) a benefit conferred on the defendant by the

plaintiff; (2) appreciation or knowledge by the defendant of the benefit; and

(3) acceptance or retention of the benefit by the defendant under

circumstances making it inequitable to do so.” Sands v. Menard, 904 N.W.2d

789, 798 (Wis. 2017).

       CERCLA imposes a duty upon Barclay to clean up any hazardous

contamination. See 42 U.S.C. § 9607(a)(1). However, Barclay may plead

claims in the alternative. Indeed, CERCLA only prevents recovery “for the

same removal costs or damages or claims pursuant to any other State or

federal law.” 42 U.S.C. § 9614(b) (emphasis added). But while Barclay may

plead its claims in the alternative, it has not clearly done so here.

Accordingly, the Court grants Barclay leave to amend to plead the unjust

enrichment claim in the alternative.

       3.3    Stipulated Motion to Amend Complaint

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a

complaint “shall be freely given when justice so requires.” Fed. R. Civ. P.


                          Page 30 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 30 of 34 Document 56
15(a). Courts favor granting leave to amend, but they act within their

discretion to deny such leave when there is a substantial reason to do so.

Select Creations, Inc. v. Paliafito Am., Inc., 830 F. Supp. 1213, 1216 (E.D. Wis.

1993). As relevant here, this includes undue prejudice to the opposing party

by virtue of permitting the amendment. Foman v. Davis, 371 U.S. 178, 182

(1962); Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d 843, 849 (7th Cir.

2002).

         On April 12, 2021, Barclay filed a stipulated motion to

amend/correct the first amended complaint, explaining that it had settled

with two of the defendants—MD Fifth Ward and Denesha. (Docket #49).

Barclay sought to amend its complaint solely to (1) remove claims against

MD Fifth Ward and Denesha and (2) preserve them against the insurer, GHI

Insurance Company. (Id.) The motions for a more definite statement and to

dismiss were not affected by the amendment. However, the stipulated

motion to amend the complaint was only between Barclay and the two

dismissed defendants.

         Hydrite objected to the stipulation, arguing that the second amended

complaint still sought to pursue Hydrite for MD Fifth Ward’s liabilities

under an alter ego theory, which causes it undue prejudice because, it

argued, those liabilities have now been settled. (See Docket #51). Relatedly,

Hydrite feared that MD Fifth Ward’s insurer, who remains in the case,

would be incentivized “to admit these allegations to shift liability to

Hydrite for their insured’s conduct.” Id. at 4. Hydrite proposed the Court

simply remove the alter ego allegations altogether.

         Barclay responded that it “has not released the claims against

Hydrite premised on MD Fifth Ward’s tortious and illegal conduct that

Hydrite controlled and directed.” (Docket #54). Rather, under the


                          Page 31 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 31 of 34 Document 56
settlement with MD Fifth Ward, “Barclay expressly retained claims based

on MD Fifth Ward’s conduct to the extent other parties, such as Hydrite or

MD Fifth Ward’s insurers, may be ultimately responsible for that conduct.”

Id. Accordingly, Hydrite has not been left to litigate claims that have

already been settled—the claims against it, insofar as they relate to

Hydrite’s control over MD Fifth Ward’s actions, are live. Additionally,

Barclay alleges separate claims against Hydrite, which Hydrite must litigate

on the merits. Id.

       The Court is not persuaded that Hydrite will experience undue

prejudice if it permits the stipulated motion to amend. Regardless of

whether MD Fifth Ward remains in the case, Hydrite will be responsible for

litigating its responsibility for its own actions as well as its alter ego liability

for MD Fifth Ward’s actions. The Court is perplexed by Hydrite’s

contention that the second amended complaint “add[s]” claims against MD

Fifth Ward’s insurers. (See Docket #51 at 4). The insurers have always been

included in the case; now, they have simply assumed responsibility for

litigating on behalf of MD Fifth Ward. And, indeed, it has always been in

GHI Insurance’s interest to have MD Fifth Ward’s liability be as small as

possible. It seems this is a co-defendant strategy that Hydrite would need

to contend with regardless of which complaint were operative. For all of

these reasons, the Court will grant the stipulated motion to amend the

complaint.

       Hydrite has threatened to file a motion to dismiss the second

amended complaint if the stipulated motion to amend is granted. It may

certainly do so, but under the following conditions: First, the parties must

meet and confer before the motion is filed. Hydrite should take care to

explain the reasons why it intends to move to dismiss the complaint, and


                           Page 32 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 32 of 34 Document 56
Barclay should strongly consider filing an amended complaint. The Court

expects this exercise in efficiency will obviate the need to file any motion to

dismiss at all. Indeed, when the Court grants a motion to dismiss and it

appears likely that a plaintiff can allege facts to cure the pleading deficiency,

it also grants leave to amend. Therefore, it is in both parties’ interest to

discuss the matter prior to motion submissions. Second, Hydrite may not

relitigate the CERCLA claims, which have been discussed in Section 3.1,

supra. Third, briefs in support of, or opposition to, motions to dismiss

should cite no more than ten (10) cases per claim. Finally, no string citations

will be accepted.

4.       CONCLUSION

         For the reasons explained above, the motions for leave to file a more

definite statement must be denied; the motions to dismiss the state law

claims must be granted as stated in the text of this Order; and the stipulated

motion to amend the complaint will be granted. The operative complaint is

now (Docket #49-1). The Court’s conclusions in this Order regarding the

sufficiency of the CERCLA claims and state law tort claims apply with

equal force to that complaint and, consequentially, the state law claims will

be dismissed as stated in the text of this Order.

         Accordingly,

         IT IS ORDERED that Defendant Hydrite Chemical Co.’s motion for

a more definite statement and partial motion to dismiss (Docket #31) be and

the same is hereby GRANTED in part and DENIED in part as stated in this

Order;

         IT IS FURTHER ORDERED that Defendant PPG Industries Inc.’s

partial motion to dismiss and motion for a more definite statement (Docket




                           Page 33 of 34
 Case 2:20-cv-01694-JPS Filed 08/05/21 Page 33 of 34 Document 56
#34) be and the same is hereby GRANTED in part and DENIED in part as

stated in the text of this Order;

       IT IS FURTHER ORDERED that Defendant Lumimove Inc.’s

motion for joinder (Docket #36) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s stipulated motion to

amend the complaint (Docket #49) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the second amended complaint

(Docket #49-1) shall be the operative complaint;

       IT IS FURTHER ORDERED that Plaintiff’s state law claims for

negligence (Count IV) and nuisance (Count V) be and the same are hereby

DISMISSED with prejudice; and

       IT IS FURTHER ORDERED that Plaintiff’s claims for common law

contribution (Count VI) and unjust enrichment (Count VII) be and the same

are hereby DISMISSED without prejudice.

       Dated at Milwaukee, Wisconsin, this 5th day of August, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 34 of 34
Case 2:20-cv-01694-JPS Filed 08/05/21 Page 34 of 34 Document 56
